Title: Thomas Jefferson to Caesar A. Rodney, 20 January 1811
From: Jefferson, Thomas
To: Rodney, Caesar A.


          
            Dear Sir
            Monticello Jan. 20. 11.
          
           While oppressed with the whole mass of the case of the Batture I passed over some topics too slightly, & some altogether, which have since occurred to myself, or been suggested by others.  I have therefore made these the subject subjects of some amendments to my former memoir on that case; and desiring that my former colleagues in office may be apprized of the whole of what I deem our justification on that measure, I inclose you these amendments separately stated: and will pray you, after communicating them to the President, & Secretaries of state & the treasury to return them to me.  you will see in what manner the Dundee case with which you were so good as to furnish me, bears on ours, according to my ideas. any further suggestions which may occur to you from either reading or reflection will be thankfully recieved from time to time as they occur, as will also any suggestions with which the other gentlemen will furnish me. my wish is to take no ground which they would disapprove.  the plan of defence suggested to my counsel for their consideration is to plead 1. the General issue, which authorises us to go into the whole merits of the case for the justification of the administration & assertion of the interests of the public in general & the city of N.O. in particular. 2. a special plead plea that what I did was as Presidt of the US. without malice, as a justification (our laws allow double pleading) 3. to reserve objections to the locality of the action for a motion in arrest of judgment. this avails us of all the matter of the defence except his citizenship, which we cannot rest upon without smothering the merits of the case.— I returned your volume of Reports by mr Warden. accept renewed assurances of my affectionate respect.
          
            Th:
            Jefferson
        